DETAILED ACTION

Acknowledgements
The amendment filed on 9/20/2022 is acknowledged.
Claims 1, 3-6, 8-9, 11-20 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments 
Regarding the rejection of the claims under 35 USC §101, applicant states that the claims are in the field of validating blockchain transactions and recite several blockchain elements, “requesting a UTXO from a member node of a shard, the UTXO being referenced by at least one input of a blockchain transaction, obtaining validity data of a UTXO from a node, performing a validation check on an input of a blockchain transaction, and communicating a request for shard membership information to another node”, that do not fall within the category of the commercial interaction subgrouping of organizing human activity. Also applicant is of the opinion that the claims are directed to an abstract idea that is integrated into a practical application in enabling blockchain transactions to be verified by nodes that are not in all the shards in a sharded network, and directed to a specific improvement in computer technology. Additionally, applicant states that the additional claim elements amount to significantly more than the abstract idea because there is a significant inventive concept in validating transactions in a sharded blockchain network which is beyond what is well-understood, routing and conventional. Examiner respectfully disagrees.
Specifically, the amended claim 1 continues to recite “requesting at least one [unspent balance] referenced by at least one respective input of the…transaction from a member [account] of at least one [ledger] comprising at least one [unspent balance],” “obtaining validity data of at least one [unspent balance] from at least one [source];” “performing a validation check on at least one input using the validity data;” and “communicating a request for [ledger] membership information of a [entity] to another [entity];” the claim, as a whole, is directed to transaction processing with balance checking, which is a method of organizing human activity and abstract idea. This involves a process for requesting unspent balance for processing a transaction, obtaining validation data, performing validation check for processing the transaction, and sending a request for membership information. This is a commercial interaction of transaction processing with balance checking, therefore, falls within certain methods of organizing human activity grouping of abstract ideas. Additional elements, a blockchain transaction, UTXO referenced by at least one respective input of the blockchain transaction from a member node of at least one shard comprising at least one UTXO, shard membership information of a node, another node, merely use a computer as a tool to automate and/or implement the abstract idea, they do not provide a practical application or significantly more than the abstract idea.
With respect to applicant remark about claim 1 reciting a computer-implemented method to validate a transaction in a sharded blockchain and this implementation of sharding a blockchain network allowing parties to participate in a single shard for small parties and more or even all shards for large parties by citing (page 10 of applicant’s specification), and each member node of a shard has a UTXO set related to the transactions to that shard and a node in one shard to validate a transaction that has an input from another shard (pages 16 and 17 of applicant’s specification) and these requests between nodes represent communications of a blockchain transaction, which is more than a commercial interaction, Examiner notes, however, the amended claim 1 recites the computer-implemented method to validate a blockchain transaction and is silent about sharded blockchain network, shards in the sharded blockchain network, nodes in the sharded blockchain network. Nor does the amended claim 1 recite each member node of a shard in a sharded blockchain network having a UTXO set related to the transactions to that shard, and a node in one shard of the sharded blockchain network validating a transaction that has an input from another shard and these requests between nodes represent communications of a blockchain transaction.
With respect to the limitation in the amended claim 1, “communicating a request for shard membership information of a node to another node,” it describes requesting membership information of an entity, which is a commercial interaction and further recites a method of organizing human activity and abstract idea of transaction processing with balance checking, and does not provide improvements to functions of a computer or a technology.
Also, the rejection is not based on well-understood, routing and conventional rather than the additional elements are merely a tool to automate the abstract idea.
Regarding the rejection of the amended claim 1 under 35 USC §103, applicant is of the opinion that Antonopouls (“Matering Bitcoin”) does not disclose sharded blockchain networks. Examiner notes, however, amended claim 1 does not recite sharded blockchain networks.
With respect to applicant’s remark that the claimed invention is about nodes do not have access to the information of shards to which they do not belong and the combination of Antonopoulos with Moir would not lead to the claimed invention, in which a UTXO referenced by an input of a transaction is requested from a member node of another shard, Examiner notes, however, the amended claim 1 recites requesting at least one UTXO referenced by at least one respective input of the blockchain transaction from a member node of at least one shard comprising at least one UTXO. The amended claim 1 is silent about “nodes” not having access to the information of “shards” to which they do not belong. Nor does the amended claim 1 recite about a UTXO referenced by an input of a transaction being requested from a member node of another shard. Also, the amended claim 1 is silent about sharded blockchain network with multiple shards storing respective UTXO sets that associated member nodes of the sharded blockchain network having access to information in the respective shards.
With respect to applicant’s remark that Moir does not teach retrieving UTXOs from other shards, Examiner notes, however, the amended claim 1 is silent about retrieving UTXOs from other shards.
Antonopoulous teaches a member node of at least one shard (Antonopoulous: Chapter 6: The Bitcoin Network, ‘The Extended Bitcoin Network’ pages 142-143; ‘Network Discovery’ page 144). Antonopoulous teaches requesting at least one UTXO referenced by at least one respective input of the transaction from a member node of at least one shard comprising at least one UTXO; (Antonopoulos: Chapter 2: How Bitcoin Works, 'Getting the right Inputs', page 22 to page 23 (example 2-2 "unspend_outputs"); Chapter 3: The Bitcoin Client, 'Using Bitcoin Core's JSON-RPC API from the command line' ‘Bitcoin Core RFP commands’, page 39-40;Chapter 3: The Bitcoin Client, ‘Exploring and Decoding Transactions’, pages 45-47; Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs' 'Commands listunspent, gettxout), page 50 thru page 51; Chapter 5: Transactions, 'Transaction Outputs and Inputs', page 114; Chapter 6: The Bitcoin Network, ‘The Extended Bitcoin Network’ pages 142-143; ‘Network Discovery’ page 144).
Typographic errors on claims 1, 5 and 6 are corrected.
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 1, 3-4, 13-15 are directed to a method, claims 5, 8-9, 16-18 are directed to a system, and claims 6, 11-12, 19-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are direct to transaction processing with balance checking, which is an abstract idea. Specifically, the claims recite “requesting at least one [unspent balance] referenced by at least one respective input of the…transaction from a member [account] of at least one [ledger] comprising at least one [unspent balance],” “obtaining validity data of at least one [unspent balance] from at least one [source];” “performing a validation check on at least one input using the validity data;” and “communicating a request for [ledger] membership information of a [entity] to another [entity];”  which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of requesting unspent balance for processing a transaction, obtaining validation data, performing validation check for processing the transaction, and sending a request for membership information, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as the use of a blockchain transaction, UTXO referenced by at least one respective input of the blockchain transaction from a member node of at least one shard comprising at least one UTXO, shard membership information of a node, another node, a processor, memory including executable instructions, a non-transitory computer-readable storage medium having stored thereon executable instructions, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of  “requesting at least one [unspent balance] referenced by at least one respective input of the…transaction from a member [account] of at least one [ledger] comprising at least one [unspent balance],” “obtaining validity data of at least one [unspent balance] from at least one [source];” “performing a validation check on at least one input using the validity data;” and “communicating a request for…membership information of [entity A] to [entity B].”  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a blockchain transaction, UTXO referenced by at least one respective input of the blockchain transaction from a member node of at least one shard comprising at least one UTXO, shard membership information of a node, another node, a processor, memory including executable instructions, a non-transitory computer-readable storage medium having stored thereon executable instructions, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing with balance checking. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with balance checking. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-4, 8-9, 12-20 further describe the abstract idea of transaction processing with balance checking. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, the additional elements, “communicating is performed using a modified addr message” as recited in claim 4, “…the validity data comprises an unlocking script and a locking script” as recited in claim 13, “ the shard is a partition in a sharded blockchain network” as being recited in claims 14, 16 and 19 respectively, “…executing a script of a stack-based scripting language to determine whether the script evaluates to TRUE” as recited in claim 18, “…the validity data comprises a set of scripts that are evaluated to perform the validity check” as recited in claim 20, these additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use a computer or processor to automate and/or implement the abstract idea. The additional elements do not improve the functioning of a computer nor does it improve a technology or technical field. The limitations, “…communicating…membership information of [entity A] to [entity B]…” as being recited in claim 3, “performing the validity check comprises determining that the…transaction will not result in a double spend” as being recited in claim 15, “…the validity check indicates whether the…transaction would result in a double spend of the [balance] as being recited in claim 17, further recite the abstract idea of transaction processing with balance checking.
Therefore, these dependent claims are also not patent eligible.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas M. Antonopoulos (Mastering Bitcoin, 2014, published by O’Reilly Media, Inc. (“Antonopoulos”)) in view of Moir et al. (US 10,740,733B2 (“Moir”)).
Regarding claims 1, 5 and 6, Antonopoulos teaches a computer-implemented method of validating a blockchain transaction (Antonopoulos: Chapter 5: Transactions, 'Introduction', page 111), the method comprising:
requesting at least one UTXO referenced by at least one respective input of the transaction from a member node of at least one shard comprising at least one UTXO; (Antonopoulos: Chapter 2: How Bitcoin Works, 'Getting the right Inputs', page 22 to page 23 ("unspend_outputs"); Chapter 3:The Bitcoin Client, 'Using Bitcoin Core's JSON-RPC API from the command line' ‘Bitcoin Core RPC commands’, page 39-40; Chapter 3: The Bitcoin Client, ‘Exploring and Decoding Transactions’, pages 45-47; Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs' 'Commands listunspent, gettxout), page 50 thru page 51; Chapter 5: Transactions, 'Transaction Outputs and Inputs', page 114; Chapter 6: The Bitcoin Network, ‘The Extended Bitcoin Network’ pages 142-143; ‘Network Discovery’ page 144)
obtaining validity data of at least one UTXO from at least one node; and (Antonopoulos: Chapter 2: How Bitcoin Works, 'Getting the right Inputs', page 22 to page 23 (example 2-2, "script"); Chapter 3: The Bitcoin Client, ‘Exploring and Decoding Transactions’, pages 45-47 (‘scriptSig’ ‘scriptPubKey’; Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs' 'Commands listunspent, gettxout), page 50 thru page 51, 'scriptPubKey'; Chapter 5: Transactions, 'Script Construction (Lock+Unlock), page 123-127)
performing a validation check on at least one input using the validity data. (Antonopoulos: Chapter 2: How Bitcoin Works, 'Getting the right Inputs', page 22 to page 23 (example 2-2, "script"); Chapter 3: The Bitcoin Client, 'Creating, signing and submitting transactions based on unspent outputs' 'Commands listunspent, gettxout), page 50 thru page 51, 'scriptPubKey'; Chapter 5: Transactions, 'Script Construction (Lock+Unlock), page 123-127)
Additionally, for claim 5, Antonopoulos teaches a system (Antonopoulos: Chapter 6: The Bitcoin Network, 'The Extended Bitcoin Network', pages 142-143).
However, Antonopoulos does not explicitly teach:
communicating a request for shard membership information of a node to another node
for claim 5, a processor; and memory including executable instructions…
for claim 6, a non-transitory computer-readable storage medium having stored thereon executable instructions…
However, in the same field of endeavor, Moir teaches:
communicating a request for shard membership information of a node to another node. (Moir: Fig. 1, Fig. 6; 5:35-6:8, 6:9-34, 14:42-61, 15:13-22, 15:34-16:3)
For claim 5, Moir teaches a system comprising:
a processor; and memory including executable instructions (Moir: Fig. 7; 22:57-23:12)…
For claim 6, Moir teaches 
a non-transitory computer-readable storage medium having stored thereon executable instructions (Moir: Fig. 7; 22:57-23:12, 24:47-58)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Antonopoulos to incorporate the teachings of communicating a request for shard membership information of a node to another node, as disclosed in Moir, to scale to larger numbers of nodes and achieve higher transaction throughput (Moir: 8:4-5).
Regarding claims 3, 8 and 11, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1 as claim 3 being dependent of claim 1. Furthermore,
Moir teaches:
communicating shard membership information of a node to another node. (Moir: Fig. 1, Fig. 6; 5:51-62, 6:9-21, 14:42-61, 15:13-22, 15:34-16:3)
Regarding claims 13, 18 and 20, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1, the system of claim 5 and the non-transitory computer-readable storage medium of claim 6 as claim 13 being dependent of claim 1, claim 18 being dependent of claim 5 and claim 20 being dependent of claim 6. Furthermore,
For claim 13, Antonopoulos teaches:
wherein the validity data comprises an unlocking script and a locking script. (Antonopoulos: Chapter 5: Transactions, 'Transaction Scripts and Script Language', 'Script Construction (Lock+Unlock), pages 123-124, Fig. 5-1 'Combining scriptSig and scriptPubKey to evaluate a transaction script')
for claim 18, Antonopoulos teaches:
wherein performing the validity check comprises executing a script of a stack-based scripting language to determine whether the script evaluates to TRUE. (Antonopoulos: Chapter 5: Transactions,'Transaction Scripts and Script Language', 'Script Construction (Lock+Unlock), page 123 to page 124, Fig. 5-1 'Combining scriptSig and scriptPubKey to evaluate a transaction script';  'Script Language', pages 125, 2nd paragraph, 4th paragraph; Appendix C: Transaction Script Language, pages 255-256)
For claim 20, Antonopoulos teaches:
wherein the validity data comprises a set of scripts that are evaluated to perform the validity check. (Antonopoulos: Chapter 5: Transactions, 'Transaction Scripts and Script Language', 'Script Construction (Lock+Unlock), pages 123-124, Fig. 5-1 'Combining scriptSig and scriptPubKey to evaluate a transaction script')
Regarding claims 14, 16 and 19, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1, the system of claim 5 and the non-transitory computer-readable storage medium of claim 6 as claim 14 being dependent of claim 1, claim 16 being dependent of claim 5 and claim 19 being dependent of claim 6. Furthermore,
Moir teaches:
wherein the shard is a partition in a sharded blockchain network. (Moir: Fig. 2; 7:22-34)
Regarding claim 15, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1 as claim 15 being dependent of claim 1. Furthermore,
Antonopoulos teaches:
wherein performing the validity check comprises determining that the blockchain transaction will not result in a double spend. (Antonopoulos: Chapter 6: ‘Simplified Payment Verification (SPV) Nodes’, page 151, full paragraph 2, full paragraph 3, full paragraph 4, ‘double-spend’; Appendix A, pages 242 and 243 (ONLINE (OBELISK)))
Regarding claim 17, Antonopoulos in view of Moir teaches the system of claim 5. Furthermore,
Antonopoulos teaches:
wherein the validity check indicates whether the blockchain transaction would result in a double spend of the UTXO. (Antonopoulos: Chapter 6: ‘Simplified Payment Verification (SPV) Nodes’, page 151, full paragraph 2, full paragraph 3, full paragraph 4, ‘double-spend’)
Claims 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos in view of Moir as applied to claim 1 further in view of Kaddoura, M. (US 10,616,324B1 (“Kaddoura”)).
Regarding claims 4, 9 and 12, Antonopoulos in view of Moir teaches the computer-implemented method of claim 1 as claim 4 being dependent of claim 3. Furthermore,
Moir teaches:
communicating is performed using…message. (Moir: 9:48-58)
Moir does not teach a modified addr message is used for communicating. However, Kaddoura teaches:
communicating is performed using a modified addr message (Kaddoura: 16:31-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Antonopoulos in view of Moir to incorporate the teachings of use of getaddr message for communication, as disclosed in Kaddoura, to ensure transaction security (Kaddoura: 3:46-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brady (US 10,396,997B2) teaches sharding process used in a blockchain.
Zamani (US 2020/0162264A1) teaches sharding based blockchain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616. The examiner can normally be reached Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685